             Case 19-35133 Document 149 Filed in TXSB on 09/19/19 Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                              ENTERED
                                                                                                                  09/19/2019
    In re:                                                     § Chapter 11
                                                               §
    ALTA MESA RESOURCES, INC., et al.,                         § Case No. 19-35133 (MI)
                                                               §
                     Debtors.1                                 § (Jointly Administered)
                                                               §
                                                               §

                          ORDER ESTABLISHING DEADLINE FOR
                    OBJECTIONS TO DEBTORS’ BID PROCEDURES MOTION
                                 [Relates to Docket No. 127]

             Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”), shortening the objection period

for the Debtors’ Motion for Entry of an Order Approving (I)(A) Bidding Procedures for the Sale

of Substantially All or Any Portion of the Debtors’ Assets and Certain Non-Debtor Assets,

(B) Procedures for the Debtors’ Assumption and Assignment of Certain Executory Contracts and

Unexpired Leases, (C) the Form and Manner of Notice of the Sale Hearing and Assumption

Procedures, (D) Procedures for the Selection of One or More Stalking Horse Bidder(s), and

(E) Dates for an Auction and Sale Hearing, and (II)(A) the Sale of Substantially All or Any Portion

of the Debtors’ Assets Free and Clear of All Claims, Liens, Liabilities, Rights, Interests and

Encumbrances, and (B) the Debtors’ Assumption and Assignment of Certain Executory Contracts

and Unexpired Leases; and (III) Related Relief (the “Bid Procedures Motion”); the Court finding



1
      The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as
      follows: Alta Mesa Resources, Inc. (3840); Alta Mesa Holdings, LP (5150); Alta Mesa Holdings GP, LLC (0642);
      OEM GP, LLC (0958); Alta Mesa Finance Services Corp. (5673); Alta Mesa Services, LP (7295); and Oklahoma
      Energy Acquisitions, LP (3762). The location of the Debtors’ corporate headquarters and service address is 15021
      Katy Freeway, 4th Floor, Houston, Texas 77094.
2
      Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion and
      Bidding Procedures, as applicable.


                                                           1
9733818v2
            Case 19-35133 Document 149 Filed in TXSB on 09/19/19 Page 2 of 2



that the Court has jurisdiction for a hearing pursuant to 28 U.S.C. § 1334 and that this is a core

proceeding under 28 U.S.C. § 157(b); notice of the Motion being adequate and sufficient under

the circumstances; and upon all of the proceedings had before this Court; and after due deliberation

and sufficient cause appearing therefor, IT IS HEREBY FOUND AND DETERMINED THAT:

        1.       Any objection or response to the relief requested in the Debtors’ Bid Procedures

Motion shall be filed by September 30, 2019 at 5:00 p.m. CT.

        2.       To the extent this Order is inconsistent with any prior order or pleading with respect

to the Motion in these cases, the terms of this Order shall govern.

        3.       To the extent of the deadlines set forth in this Order do not comply with the

Bankruptcy Rules or the Bankruptcy Local Rules, such Bankruptcy Rules or Bankruptcy Local

Rules are waived and the terms of this Order shall govern.

        4.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.

        5.       This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order.

 Dated: __________________, 2019
Signed: September
        October    19,
         Houston,17,
                       2019
                     2018
                  Texas                                 HONORABLE MARVIN ISGUR
                                                        UNITED STATES BANKRUPTCY JUDGE
                                                         ____________________________________
                                                                       Marvin Isgur
                                                             United States Bankruptcy Judge




                                                    2
9733818v2
